DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “another semiconductor switching element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Effing (US 2019/0334341).
For claim 1, Effing teaches a semiconductor device (Figure 2) comprising: 
a detection circuit (102, 104, 122) connected between a positive electrode and a negative electrode of a semiconductor switching element (102, as understood by examination of Figure 2), 
the detection circuit including: 
a switch (104) and a first resistor element (102) connected in series between the positive electrode and a first node (node between 102 and 122), the first resistor element having a first electric resistance value (as understood by examination of Figure 2); and 
a second resistor element (122) connected between the first node and the negative electrode (116), and the second resistor element having a second electric resistance value (122 is inherently capable of having a different resistance value than 102 since 102 is variable), 
at least one of the first resistor element and the second resistor element being a variable resistor element (102), the positive electrode being connected to a node that supplies a first potential (node connected to the top terminal of 134), and the negative electrode being connected to a node that supplies a second potential lower than the first potential (ground), 
the semiconductor device further comprising: 
a detection voltage generation circuit (110) that, based on a voltage of the first node during an ON period of the switch provided within an ON period of the semiconductor switching element, outputs a voltage signal (112) having a voltage dependent on an inter-terminal voltage between the positive electrode and the negative electrode (118), 
Effing fails to distinctly disclose:
the positive electrode being connected to a node that supplies a first potential via another semiconductor switching element; and
the switch having a breakdown voltage greater than at least a potential difference between the first potential and the second potential when the switch is turned off.
Examiner takes official notice that although not explicitly stated, Effing’s 134 is supplied with a positive supply voltage.  Furthermore, Examiner takes official notice that it is notoriously old and well known in the art to supply a positive power supply voltage via a transistor (e.g., a transistor having a bias voltage applied to its gate).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to supply power to the top terminal of 134 via an additional transistor since the particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Regarding the relationship between the breakdown voltage of the switch and the potential difference as claimed, although not explicitly taught by Effing, said relationship is understood to be based upon the physical properties of the components.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Thus, Effing is capable of providing the relationship as claimed without departing from the intended scope of his invention.
For claim 2, Effing further teaches:
the detection voltage generation circuit includes a voltage comparison circuit (110) that outputs, as the voltage signal, a detection signal in digital form in accordance with a comparison result between a voltage of the first node and a first DC voltage (118), the first DC voltage, the first electric resistance value and the second electric resistance value are determined in such a manner that when the inter-terminal voltage becomes greater than a predetermined determination voltage, the voltage of the first node is greater than the first DC voltage ([0018]).
For claim 3, Effing further teaches:
the first DC voltage is supplied by a variable DC power supply (as explained below).
The top terminal of 134 is capable of being supplied by a variable DC power supply.  Furthermore, a power supply is not required to be part of the semiconductor device of claim 1 and is therefore considered intended use.
For claim 5, Effing teaches the limitations of claim 1 but fails to teach a voltage follower as claimed.
However, Examiner takes official notice that voltage followers are notoriously old and well-known to be used to buffer a signal line.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement a voltage follower between Effing’s 102 and 122 in order to buffer the signal between 102 and 122.
For claim 6, Effing further teaches:
the semiconductor device further comprises a switch control circuit (108 and the circuit not shown which generates 106) that turns on the switch when the semiconductor switching device is turned on but at a timing later than the timing of turning on the semiconductor switching device (as understood by examination of Figure 2),
Effing fails to distinctly disclose:
 the switch is an NMOS transistor.
Effing does not disclose the polarity or type of switched used to implement 104. Therefore, it would have been understood by one having ordinary skill in the art that any suitable well-known switch can be used to implement 104, such as an NMOS transistor. Note the recent Supreme Court holding in KSR v. Teleflex Inc., 82 USPQ2d 1385 (2007) which supports such a finding of obviousness here.
For claim 7, Effing further teaches:
the switch and the first resistive element are connected in series via a second node between the positive electrode and the first node (as understood by examination of Figure 2), 
Effing fails to distinctly disclose:
the semiconductor device further comprises a clamp circuit that is connected to the second node and operates to prevent a voltage of the second node from exceeding a predetermined upper limit voltage.
However, Examiner takes official notice that it is notoriously old and well known to use a diode as a voltage clamp to allow voltages above a threshold to be safely diverted to ground.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement a voltage clamp between Effing’s 102 and 122 in order to protect against transient voltages.
For claim 8, Effing further teaches:
the semiconductor switching element is a MOSFET (as understood by examination of Figure 2).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849